In an action to recover damages for medical malpractice, etc., the defendants North Shore University Hospital, James Walsh, John Sparrow, Robert Alan Boxer, Marci Silverman-Wexler, John Morgan, Ruth Borgen, and Nina Tomei appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Polizzi, J.), dated August 14, 2000, as denied that branch of their motion which was for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
There are issues of fact requiring the denial of summary judgment (see, Zuckerman v City of New York, 49 NY2d 557). Prudenti, P.J., O’Brien, Friedmann and McGinity, JJ., concur.